                            UNITED STATES DISTRICT COURT
                            SO UTHERN D ISTRICT OF FLORID A

                             CivilN o.18-cv-80810-M atthewm an

H .C .,etal.,
                                                                    FILED BY                    D,C.
       Plaintiffs,

V S.                                                                       02T 1t)2g15
                                                                           ANGEL
                                                                          CLERKUASE.OI
                                                                                    NOS-IL E
R IC BR AD SH A W ,e/al.,                                                               1.C'E
                                                                          s.n.os
                                                                               z/t.$,-w.Rn.
       Defendants.


  O R D ER G M N TIN G IN PAR T A ND DEN Y IN G IN PA R T PLA IN TIFFS'W R IFIED
                M OTION FOR ATTORNEYS'FEES AND CO STS (DE 871
       TH IS CAU SE isbefore the Courtupon Plaintiffs',H .C.,a m inor,by and through hisparent

and natural guardian,Jermy C.;M .F.,a m inor,by and through his parent and naturalguardian,

AsisaRolle;andT.M .,byandthroughhisparentandnatlzralguardian,JessicaJoiner(collectively,
Csplaintiffs'')VerifedM otionforAttorneys'FeesandCosts(tsM otion'')(DE 87J.DefendantItick
Bradshaw,Palm Beach County Sheriff(sçtheSheriff'),hasfiledaResponse(DE 921,Defendant
SchoolBoard ofPalm Beach County (Cçthe SchoolBoard'')hastiled aResponse EDE 931,and
PlaintiffshavefiledaReply (DE 981.Thismatterisnow ripeforreview.
                                           BA CK G R O UN D

        OnJtme21,2018,PlaintiffsfiledaClass-ActionComplaintforlnjunctiveandDeclaratory
Relief(DE 1jandaM otionforPreliminaryInjunction(DE 6).PlaintiffsfiledtheirFirstAmended
ComplaintonAugust2,2018(DE 38j.TheCourtscheduledanevidentiaryhearingontheM otion
forPreliminaryInjunction andsetotherdeadlinesrelated to themotion.(DE 31q.OnNovember
15,2018,afterthepartieshadengaged in discovery,filed andresponded totwo setsofmotionsto
dismiss,fullybriefedtheM otionforPreliminarylnjtmction,andfiledwitnessandexhibitlists,the
parties filed a Joint M otion to Conditionally Certify Class,Prelim inarily A pprove Settlem ent,

AppointClassCotmsel,and SetFairnessHearing gDE 78).
       TheCourtentered an Ordergrantingtheparties'JointM otion (DE 791.ARertheCourt
held a fairness hearing on M arch 5, 2019, it entered a Final Ordyr Approving Class-A ction

SettlementAgreement,AppointmentofClassCotmseland Certification ofClass (DE 861.The
Courtdismissçd the actipn with prejudice.f#.Additionally,the Courtretainedjurisdiction çsto
consider al1further applications arising out of or in cormection w ith the Settlem entA greem ent,

including m onitoring,enforcem ent,and attorneys'fees and costs.''1d.atp.4.

                         II.     M O TIO N .R ESPO N SES.AN D REPL Y

       In their M otion, Plaintiffs argue that they are the prevailing parties and that they are

entitledto attorneys'feesand costsin theamountof$645,822.78.(DE 87,pp.6,22).Plaintiffs
specificallycontendthattheyareentitledtoattorneys'feesandcostspursuantto42U.S.C.j1988
(forSection 1983 claims),42 U.S.C.j 12205(forADA claims),20U.S.C.j 1415(i)(3)@ )(for
IDEA claims),and29U.S.C.j794a(b)(forRehabilitationActclaims).(DE 87,p.7).According
toPlaintiffs,Cohen M ilsteinbilled324.25hoursandbilled $148,050.00in fees,theHum anRights
D efenseCenterbilled 586.70 hoursand billed $198,852.50in fees,andLegalAid Society ofPalm

Beach County billed 450.85 hours and billed $227,011.25 in fees.1d. Plaintiffs' counsel
discounted all of the claim ed attorneys' fees by 10% for a total attorneys' fee aw ard of

$606,526.00.1d.atp.7.Plaintiffsarealso claiming $39,296.78in costsincurredby theirattorneys.
f#.Finally,Plaintiffs assertthatthey obtained substantialsuccess,thatthe hotzrly ratesthey seek

fortheirattorneysare reasonable,thatthey seek com pensation for a reasonable num berofhotlrs,

andthattheirattorneysexercisedtheirbillingjudgmentbycuttingal1billableholzrsby 10% .1d.at
pp.9-20).
       In his Response,the Sheriff argues that this w as (inot a contentious law suit and it was

resolved ratherquickly.''(DE 92,p.21.The SheriffconcedesthatPlaintiffsarethe prevailing
parties and are entitled to reasonable fees and costs, but he challenges the reasonableness of

Plaintiffs'counsel'sholzrlyratesandthereasonablenessofthenllmberofhoursexpended.f#.atp.

4.H ealso challengesthe taxable costssoughtby Plaintiffsasuntim ely and m ostofthe non-taxable

litigation expenses as unreasonable.Id.The Sheriffcontends thatPlaintiffs should be awarded

$260,690.50 in attorneys'feesand $131.33 in costs,foratotalof$260,821.83.1d.atp.39.The

Sheriff'sspeciticargumentsandobjectionsshallbediscussedinmoredetaillaterinthisOrder.
       In its Response,the SchoolBoard joins and adopts the objections,arguments, and
calculationssetforthintheSheric sResponse.gDE 93,p.1).TheSchoolBoardalsorequeststhat
the Colzrtperm itthe parties to çisubm it supplem entalm em oranda regarding the apportionm entof

fees and costs once the Courthas nzled on the reasonableness and nm ountofPlaintiffs'fees and

costs.''Id atp.2.

       In reply,Plaintiffs argue that Defendants'objections Esdo notwarrant orjustify the
w holesale reduction of Plaintiffs' attorneysifees by nearly 61% ,nor are their proposed hourly

rates for Plaintiffs'counsel consistent w ith the prevailing m arket rates in Palm Beach County.''

(DE 98,p.1).AccordingtoPlaintiffs,Defendants'objectionstothefeesandcostsclaimedarealso
largely without m erit.Id. Plaintiffs also seek attorneys' fees for the litigation based on the

attorneys'feesandcostsissue.f#.atp.18.IntheirReply,Plaintiffsseek $631,736.25 in attorneys'

feesand $30,644.39 in costs,foratotalof$662,380.64.1d.atp.21.
                                     111.     DISCU SSIO N

                                            A . Attornevs'Fees

              1. Attorneys'FeesA reA ppropriate as PlaintiffsA re the Prevailin: Party

       There is no dispute that Plaintiffs are entitled to an aw ard of attorneys'fees and costs

ptlrsuantto42U.S.C.j 1988(b)(foraSection 1983claim,itthecoult initsdiscretion,mayallow
theprevailingparty,otherthantheUnitedStates,areasonableattorney'sfeeaspartofthecosts'');
pursuantto 42 U.S.C.j 12205 (forADA claims,the court,in itsdiscretion,ttmay allow the
prevailing party,other than the U nited States, a reasonable attorney's fee,including litigation

expenses,and costs,and the United States shallbe liable for the foregoing the sam e as a private

individual');pursuantto20U.S.C.j1415(i)(3)(B)(1)(forIDEA claims,thecourt,initsdiscretion,
Gim ay award reasonable attorneys'feesaspartofthe coststo aprevailing party who istheparentof

achildwithadisability');andpursuantto29U.S.C.j794a(b)(forRehabilitationActclaims,ttthe
court,in its discretion,m ay allow the prevailing party,otherthan the U nited States,a reasonable

attorney'sfeeaspartofthecosts'').
       The parties' settlem ent gives Plaintiffs prevailing party status because the settlem ent

çlyieldedeitheranawardbythecourtofatleastsomereliefonthemeritsofhisclaim orthejudicial
im prim atur of a change in the legal relationship between the Plaintiffand the D efendants.''

Madden'v.JustBelieveRecovery Ctn,LLC,No.2:18-CV-14446,2019W L 3282154,at*3(S.D.
Fla.July 16,2019) (citing Smalbein v.City of Daytona Beach,353 F.3d 901,905 (11th Cir.
2003)).The settlement and the Court's approval of the settlement clearly meet the test
forprevailing party status.M oreover, D efendants do not dispute that Plaintiffs are entitled to

reasonable attorneys'fees and costs.Finally,in the Court'sFinalOrderA pproving Class-A ction

SettlementAgreement,AppointmentofClassCotmseland Certification ofClass gDE 861,the
                                                 4
Courtexplicklyretainedjurisdictiontoconsidera11furtherapplicationsconcerningattorneys'fees
and costs.Thus,the only issue before the undersigned isthe am ountofthe attorneys'fees and

costsaw ard.

                          2. L aw R eaardin: C alculation ofA ttorneys'Fees

       A reasonable attorneys'fee award isçsproperly'calculated by m ultiplying the ntlmberof

hoursreasonably expended on the litigation timesa reasonable hotlrly rate.''Am.CivilLiberties

Unionv.Barnes,168F.3d423,427(11thCir.1999)(quotingBlum v.Stenson,465U.S.886,888
(1994:.Thisçûlodestar''maythenbeadjustedfortheresultsobtainedbytheattorney.SeeBarnes,
168F.3dat427(citingLorangerv.Stierheim,10Fk3d776,781(11thCir.1994:.Silndetermining
w hatisa çreasonable'hourly rate and w hatnum berofcompensable hoursis treasonable,'the court

isto considerthe 12 factorsenum erated in Johnson v.Georgia Highway Express,Inc.,488 F.2d

714 (5th Cir.1974).''Bivinsv.Wrap ItUp,Inc.,548F.3d 1348,1350 (11th Cir.2008).These
factorsare:

       (1)thetimeandlaborrequired;(2)thenovelty anddiffculty ofthequestions;(3)
       the skillrequisite to perform the legalservice properly;(4)the preclusion of
       employmentbytheattorneydueto acceptanceofthecase;(5)thecustomaryfee;
       (6)whetherthefeeisfixedorcontingent;(7)timelimitationsimposedbytheclient
       orthe circumstances;(8)the amountinvolved and theresultsobtained;(9)the
       experience,reputqtion,andabilityoftheattorneys;(10)theGsundesirability''ofthe
       case;(11)thenatureandlengthoftheprofessionalrelationshipwiththeclient;and
       (12)awardsinsimilarcases.
Id.at1350n.2 (citation omitted).
       The reasonable hourly rate is detined asthe (Gprevailing m arketrate in the relevant legal

com m unity for sim ilar services by law yers of reasonably com parable skills, experience, and

reputation.''Barnes,168F.3dat436(quotingNormanv..HousingAuth.ofMontgomery,836F.2d
1292 1299 (11th Cir.1999))1The fee applicantbearsthe burden ofestablishing the claimed
m arketrate.See Barnes,168 F.3d at427.The Courtm ay use its own experience in assessing the

reasonablenessofattom eys'fees.Norman,836F.2d at1299.

       W ith regard to the type ofevidence thatthe fee claim qnt should produce in supportof a

claim ,in Barnes,the Eleventh Circuithas stated that

       Etlheiçfeeapplicantbearstheburden ofestablishing entitlementand documenting
       the appropriate hoursand hourly rates.''Norman,836 F.2d at1303. Thatburden
       includes tlsupplying the cotu'
                                    tw ith specific and detailed evidence from which the
       courtcan determine the reasonable hourly rate.Further,fee counselshould have
       m aintained records to show the tim e spenton the differentclaim s,and the general
       subject matter of the time expenditmes ought to be set out with sufficient
       particularityso thatthe districtcourtcan assessthetim eclaimed foreach activity .
       . . . A w ell-prepared fee petition also w ould include a sllm m ary,grouping the tim e
       entriesbythenattzreoftheactivityorstageofthecase.''1d.(citationsomitted).
168 F.3d at427.

       In subm itting a requestforattom eys'fees,fee applicantsarerequired to exercise Gsbilling

judgment.''Barnes,168F.3dqt428(quotingHensleyv.Eckerhart,461U.S.424,434 (1983)).lf
fee applicantsdo notexclude (texcessive,redtm dant,or otherw ise unnecessary''hours,w hich are

hours(Cthatw ould be unreasonable to billto a clientand therefore to one'sadversary irrespective

of theskill,reputation orexperience of counseln''the courtmustexercisebillingjudgmentfor
them.SeeBarnes,168F.3dat428(quotingNorman,836F.2dat1301(emphasisinoriginall).The
burden rests on them ovantto subm itarequestforfeesthatw illenablethe courtto determ ine how

m uch tim e w asreasonably expended.f oranger,10 F.3d at782.

                           3. Plaintiffs'Requestfor a Blended R ate isD enied

       Plaintiffsareseeking ablended hourly rateof$525perhourfortheworkperform edby all

attorneysinthiscase.(DE 87,p.16j.AccordingtoPlaintiffs,thatblendedhourlyrateçttakesinto
accountthe atlorneys'respective experience levels,yearsin practice,specialized know ledge asto

the salientissues, and custom ary m arketratesin the Sou'thern D istrictofFlorida and Palm Beach
County in particular.''Id

       Plaintiffs have provided the D eclaration of Jack Scarola,Esq.,to supportthe attorneys'

ratesrequested.gDE 87-4j.Mr.ScarolaopinesthatGtplaintiffs'counsel'sproposedblendedrates
of $525 for counsel and $200 for paralegals is appropriate in this m atter.These am otmts are
market,and notpremium ratesforPlaintiffs'counselforthework perfonned in thiscase.''1d.atp.

5.M r.ScarolaalsostatesthatStcomplexfederallitigation in thisdistricttypically rangesfrom $500

toover$900perhotlr,absentspecialcircumstancessuchasprobonorepresentation.....gclomplex
federallitigation in thisdistricttypically rangesfrom $450perhourto over$800.''1d.According

to Mr.Scarola,ççlaln hourly rateofeven $525isflo longerapremium ratein theUnited States
DistrictCourtforthe Southern DistrictofFlorida,andisavery conselwativeblended raterelative

to Plaintiffs'lawyers'experienceand credentials.''fJ.

       The Sheriff argues in response thatM r.Scarola's affdavitfails to offer usefulevidence.

gDE 92,p.171.TheSheriffmaintainsthat::$525isastaggeringhourlyrate,higherthanistypically
awarded in the South Floridam arketfornon-classaction civilrightslawsuits.Counselprovideno

basisforsuchahighhourly rateforeach attorney.''Id atp.8.TheSheriffhasfiledtheDeclaration

ofValentinRodriguez,Esq.(DE 92-52tosupportitsposition.Afterestablishinghisexpertise,M r.
Rodriguez opines that,(dthe blended rate of $525 is not a fair calculation of how Plaintiffs'

attorneysshouldbecompensated.''1d.at!23.
       A fter carefulreview ofthe papers and in light ofthe Court's bw n experience,the Court

rejectsPlaintiffs'suggestionofapplyingablendedrateof$525perhourtoeachattorney.SeeFJW
Tactical, LL C v.Producdve Prod.Enten,LLC,N o. 15-CIV -61741,2018 W L 3110799,at *10

(S.D.Fla.Apr.11,2018),reportand recommendation adopted sub nom.TYR Tactical,LLC v.
Protective Prod.Enterprises,LLC,No.15-CV-61741,2018 W L 3109624 (S.D.Fla.Apr.30,
2018),amende4 No.15-CV-61741,2018 W L 2672391 (S.D.Fla.June 5,2018)(rejecting a
blended rate of $525);see also Hermosilla,2011 W L 9364952,at *12 (explaining that a
$500-$600hourlyrateisttextraordinary''in South Floridamarket).TheCourtdoesnotbelievea
blended rate isfairorappropriate in this case.A blended rate isespecially inappropriate in a case

like thisone w here the attorneyshave very differentlevels ofexperience and very differentlevels

of expertise in civil rights and class action litigation.The Court fnds it m ore appropriate to
           i

determ ine the reasonable hourly rate foreach attorney than to apply a blended rate.Even though

this individual approach is m ore tim e-consum ing and labor-intensive for the Court, it is,

nonetheless,necessary to fairly determ ine a reasonable hourly rate forPlaintiffs'counsel.Thus,

the Courtwillconsidereach attorney in turn.

                           4. Plaintiffs'C ounsels'R easonable H ourlv R ates

       Plaintiffs are represented by three 1aw tqnns:Cohen M ilstein,the H um an Rights Defense

Center,and the LegalA id Society of Palm Beach County in this case.Each ofthe three entities

separately billed forPlaintiffs'legalwork,and each entity isseparately discussed below.

                                          a. C ohen M ilstein Attornevs

       TheodoreJ.Leopold,Esq.,ofCohen M ilstein filed aDeclaration (DE 87-3)to support
Plaintiffs'M otion.Plaintiffsareseekingablendedrateof$525perhourforM r.Leopold,DianaL.

M artin,Esq.,and Adam J.Langino,Esq.,whilethey areseeking arateof$200perhourforTatum

W hiddon,aparalegalatthetlrm.(DE 87,p.16;DE 87-3,p.6q.
       The SheriffcontendsthatM r.Leopold'sspecialized know ledge and experience w ith class

actions w as (çnot needed''in this case.1d. at p.14.The Sheriff also argues that M r.Leopold's

supelwision of other attorneys w as not required in this case because attom eys Duncan and

N eelakanta w ere already supervising the attorneys.1d.atp.14.ln sum ,the SheriffassertsthatM .
                                                                                              r.

                                               8
Leopold'sspecialized experiencewasnotrequired forany ofthetaskshe carried outin thiscase.

Id.atp.15.The Sheriff also assertsthatM r.Langino w as doing m uch ofthe sam e w ork asother

attorneys in the case.fJ.W ith regard to M s.M artin,he arguesthather specialized know ledge of

class actionsand appellate issuesw as unnecessary in thiscase.f#.atp.16.The Sheriffm aintains

thatCohen M ilstein has notprovided proofofthe hourly rate the attorneys billa paying clientor

the hotlrly rate they have been awarded by any court.1d.According to the Sheriff, a more

reasonablehourly rateforeach ofthe Cohen M ilstein atlorneysis$295.1d.The Sheriffhasfiled

theDeclarationofValentinRodriguez,Esq.gDE 92-51,whoopinesthattheappropriatehotlrlyrate
forM r.Leopold,M r.Langino,andM s.M artinis$295perhour,andtheappropriatehourlyratefor

paralegalW hiddon is$100perhour.Id.at!24.
        In reply, Plaintiffs argue that M r.Rodriguez's fee declaration m akes broad conclusory

opinionsand(tseekstodiminishesgsic)thevaluegsicjnon-profitorlegalâidlawyerscanseekin
civilrights actions.''(DE 98,p.14).Plaintiffscontend thatMr.Leopold Stprovided strategict
discretion and w ise counselbased upon hism any years litigating com plex classactionsthatshould

be compensated at a rate consistent with his experience (which would reasonably exceed
$800/hour).''f#.atp.17.PlaintiffsalsoarguethatattorneysM artin andLanginotthavesignificant
class action experience and w orked to perfectPlaintiffs'action for class treatm entfrom the irlitial

stages ofthe litigation tluough itsconclusion.''f#.atpp.17-18.Finally,with regard to paralegal

W hiddon,Plaintiffsassertthatan hourly rateof$200perhourisconsistentwith otheropinionsin
thisdistrictand thattheSheriffhasprovided no legalauthority forhissuggested rateof$100per

hour.1d.atp.18.

        The Courtw illnow considereach ofthe three Cohen M ilstein attorneysand the paralegal

irlttlrll.
       M r.Leopold

       M r. Leopold is a partner at Cohen M ilstein and a m em ber of the firm 's Executive

Committee.(DE 87-3,p.21.Hehasbeenpracticinglaw forover30yearsandhastried complex
law suits throughout the country.1d.M r.Leopold has been consistently recognized by leading

peer-review ed publications.fJ.H e lecturesfrequently on variouslegalissues,has authored several

legal publications, and has earned Florida Bar Civil Trial Certification. Id. Upon careful

consideration ofa1lofthe relevantfilingsand based on its ow n independentexperience,the Court

finds that an hotlrly rate of $500 is reasonable for M r.Leopold in this case.SeeTillman v.

Advanced Pub.Safety Inc.,No.15-CV-81782,2018 W L 5768570,at*4 (S.D.Fla.Nov.2,
2018),report.and recommendation adopte4 No.15-81782-C1V,2018 W L 6424899 (S.D.Fla.
Nov.21,2018) (tinding a rate of $500 reasonable for an attorney with over 30 years of
experience);Martin v.CreativeMgmt.Grp.,Inc.,No.10-23159-C1V,2014W L 11804564,at*2
(S.D. Fla. Jan. 23, 2014);Inspired Dev. Grp., LLC v. Inspired Prod. Grp., LLC, No.
16-80076-CIV,2018W L 2460295,at*5 (S.D.Fla.Apr.25,2018),reportandrecommendation
adopte4 No.9:16-CV-80076,2018 W L 2446196 (S.D.Fla.M ay 31,2018)(finding $500 per
hourreasonableforleadcounselandpartnerwhohaspracticed1aw forover30years).
       M r.Lancino

       M r.Langino is ofcounselatCohen M ilstein and is a m em berofthe firm 's Com plex Tort

Litigationpracticegroup.(DE 87-3,p.2j.Hehastriedmorethan20jurytrialcasesandhasbeen
consistently recognized by leading peer-revi
                                           t
                                            ew ed publications.1d. at pp.2-3.M r.Langino is

M artindale-H ubbellA V rated.Id.atp.3.H e hasbeen practicing 1aw for approxim ately 13 years.

1d. at pp.3,52.Upon caref'
                         ul consideration of a11 of the relevantfilings and based on its ow n

independentexperience,theCourtfipdsthatan hourly rateof$375 isreasonableforM r.Langino

                                              10
in this case.

       M s.M artin

       M s.M artin isofcounselatCohen M ilstein and is a mem berofthe firm's Catastrophic

lnjury & W rongfulDeath,ConsumerProtection,M anaged CareAbuse,andUnsafe& Defective
Productspracticegroups.(DE 87-3,p.3).Shefocusesherpracticeonappellatelitigationandtrial
support.1d.M s.M artin has w ritten nlim erous legalarticles and has been recognized by leading

peer-reviewedpublications.ld atpp.4,60-61.Shehaspracticed 1aw forapproximately 17 years.

1d at p.57.Upon careful consideration of a11 of the relevant filings and based on its own

independentexperience,theCourtfindsthatanhourlyrateof$400isreasonableforM s.M artin in

thiscase.

       M s.W hiddon

        Tatum W hiddon is a paralegal at Cohen M ilstein and a m em ber of the finu's Com plex

TdalLitigation practicegroup.(DE 87-3,p.4j.Uponcaref'ulconsideration ofa11oftherelevant
tilingsandbased on itsown independentexperience,theCourtfindsthatan hourlyrateof$150 is

reasonableforparalegalW hiddoninthiscase.SeeFreestream AircrajtUSA Ltd.v.Chowdly,No.
16-CV-81232,            W L 4785458, at *3 (S.D. Fla. Oct. 20, 2017) (finding ,a
paralegal'shourlyrateof$150tobereasonable);BrownJordanlnternational,lnc.,r.Carmicle,
No.14-60629-CV,2017W L 5633312,at*6(S.D.Fla.Aug.7,2017),reportandrecommendation
adopted sub.nom.Brown Jordan Intl,Inc.v..Carmicle,No.0?14-CV-60629,2017 W L 5632811

(S.D.Fla.Aug.22,2017)(reducing paralegal'shourlyratefrom $190.00to $175.00);HPC US
Fund J f.#.        Wood,2016 W L 7636373, at *2 (S.D.Fla.Apr.22,201à) (reducing
paralegal'shourlyratefrom $150to$125).


                                              11
                               b. TheH um an R ightsD efense C enter A ttornevs

       Sabarish P.Neelakanta,Esq.,filed a Declaration (DE 87-11 in supportofPlaintiffs'
M otion.A ccording to the D eclaration and to the M otion,Plaintiffs are seeking a blended rate of

$525perhourforM r.Neelakanta,DanielM arshall,Esq.,andM asimbaM utam ba,Esq.,whilethey

areseekingarateof$200perhourforKathyMoses,aparalegal.gDE 87,p.16;DE 87-1,p.6,101.
       The SheriffcontendsthatM r.N eelakanta,M r.M arshall,and M r.M assim ba have failed to

provideanyproofofthehourlyratetheyhavebeenawardedinthepast.(DE 92,p.11).According
totheSheriff,hehasdiscoveredthatM r.N eelakantawasawarded arateof$230in a2015Eastern
DistrictofVirginiacase.1d.TheSheriffhasalso identifed caseswhereM r.N eelakantarequested

low erratesforhim selfand the otherattorneysand paralegal,butthe courtsin those caseshave not

yetm adeadecisionregardingfees.JJ.atpp.11-12.M ostrecently,intheApril2019caseofPrison

LegalNews v.Inch,Case No.4:12-cv-239-M W /CAS (N.D.Fla.),M r.Neelakanta sought an
hourly rate of $425,M r.M arshallsoughtan hourly rate of$375,and M r.M utamba sought an

hourly rateof$295.f#.atp.12.TheSheriffrecom mendsthatM r.Neelkanta'sratebereduced to
$400 per hotlr,M r.M arshall's and M r.M utamba's rates be reduced to $295 per hour, and

paralegalM oses'ratebereduced to $100 p8rhour.1d.atpp.12-13.

       TheSheriffhasfiledtheDeclarationofValentinRodriguez,Esq.(DE 92-5)tosupportits
position.M r.Rodriguez believesthatthe appropriatehourly rate forM r.Neelakanta is$400 per

hour,the appropriate hourly rate for M r.M artin and M r.M utam ba is $295 per hour,and the

appropriatehourlyrateforparalegalM osesis$100perholzr.Id at!24.
                                              /

       In reply, Plaintiffs argue that M r. Rodriguez's fee declaration should not be given

considerationbytheCourt.(DE 98,p.14j.Plaintiffsnextarguethatthethreeothercasesinwhich
the H um an R ights D efense Center requested particular hourly rates çthave no bearing on the

                                               12
prevailing m arketrate thatshould be aw arded in the Southern D istrictofFlorida.Indeed these fee

petitionswerepredicated onthemarketratesuniquetothosejtuisdictions.''1d.atp.16.Plaintiffs
also pointoutthat,whileM r.Neelakantam ay havesought$425perhourin PrisonLegalNewsv.

lnch,PlaintiffsSçprofferthatablended rateof$525/110urasan averageormiddlepointbetweenthe
relative experience and contributionsofthe law yers engaged in the case atbar isthe betterm etric

for determ ining the hpurly rate.'' 16l Finally, Plaintiffs contend that the hourly rates

recommendation in Prison LegalNewsv.Inch forDan M arshall($475.00/hour)and M asimba
M utama($295/hour)areonlyinstructivetotheextentthattheCoul'telectsto foregotheblended
rate calculation.Otherthan M r.M utam ba.these ratesare stillhigherthan D efendants'proposal.''



       The Courtnotesthat,outofa11ofthe casescited by the Sheriff,the only case thatis from

thisCircuitand isparticularly helpfulin both tem poraland geographicalproxim ity isPrison L egal

Newsv.Inch,whichisattachedtotheSheriff'sResponseasExhibitD (DE 92-42.Inthatcase,on
April12,2019,in theNoryhernDistrictofFlorida,theplaintiffsoughtanhourlyrateof$425for
M r.Neelakanta,$475 forMr.M arshall,$295 forM r.M utamba,and $160 forparalegals.(DE
92-4,p.15j.W hiletherehasbeennoOrderrulingontheappropriatehourlyratesatthispoint,itis
beneficialforthe Courtto seethe ratesthe attorneysrequested on an individualbasisintthatcase.

       The Coul'
               tw illnow considereach ofthethreeH um an R ightsD efense Centerattorneysand

the paralegalin t'urn.

           M r.N eelakanta

       M r.N eelakanta,the litigation directorand generalcounselforthe H um an RightsD efense

Center,hasbeen practicing law for13 years.(DE 87-1,p.2).Hehasbeen lead cotmselin civil
rightscases in 15 statesand alm ostexclusively focuseshispractice on crim inal,civil,and hum an

                                               13
rightslaw .1d.M r.Neelakantaisalso an activemem berofseveraldifferentlegalcommitteesand

associations,speaks at CLE's,conferences and w orkshops concerning prisoner and dvilrights

litigqtion,and m akes frequentm edia appearances on these issues.Id Upon caref'ulconsideration

ofa11ofthe relevantfilings,based on theCourt'som lindependentexperience, and based on M r.

Neelakanta'srelevantexpertise,the Courtfindsthatan hourly rateof$400 isreasonableforM r.
N eelakanta in thiscase.

           M r.M arshall

       M r. M arshall is a staff attorney for the H um an Rights D efense Center and has been

practicing1aw for17years.gDE 87-1,p.4).Mr.M arshallisaboard certified criminaltrial1aw
attorney and isaform erpublic defenderwho served as170th chiefofthefelony division and county

courtresource director.1d.Upon carefulconsideration ofa11of the relevantfilings and based on

the Court'sown independentexperience,theCourttindsthatan hotlrly rate of$400isreasonable
forM r.M arshallin thiscase.

           M r.M utam ba

       Mr.MutambaisastaffattorneyfortheHumanRightsDefenseCenter.(DE 87-1,p.5q.He
hasbeen practicing 1aw since 2012 and previously w orked attw o civil1aw ûrm s.f#.Upon careful

consideration ofa1loftherelevantflingsand based on the Court'sown independentexperience,

the Courtfindsthatanhourly rate of$295 isreasonableforM r.M utambainthiscase.
           M s.M oses

       Ms.M osesistheseniorlitigationparalegalwith theHuman RightsDefenseCenter.(DE
87-3,p.5).Sheholdsabachelor'sdegreeinjournalism andan associate'sdegreein paralegal
studies.f#.Upon carefulconsideration ofal1ofthe relevantfilings and based on the Court's own

independentexperience,theCourtfindsthatanhourly rateof$150isreasonableforM s.M osesin

                                             14
thiscase.
                                         l
                                       c. L egalAid Societv Attornevs

       M elissa D uncan, Esq., of the Legal A id Society of Palm Beach County, Inc., filed a

Declaration (DE 87-21in supportofPlaintiffs'M otion.AccordingtotheDeclaration andtothe
M otion,Plaintiffs are seeking a blended rate of $525 per hour for M s.Duncan and Danielle

Capitini,Esq.,whilethey areseekingarateof$200perhourforTamm Coutee,aparalegal.(DE
87,p.16,
       .DE 87-2,p.5).
       The SheriffcontendsthatM s.Duncan provided no proofofthehourly ratetheLegalAid

attolmeyshavebeenawardedinthepast.gDE 92,p.13q.TheSheriffrepresentsthat,ina2015case
againstthePalm Beach County SchoolBoard,M s.Duncan requested an hourly rateof$250,and

paralegalCoutee requested an hourly rate of$95.1d.The Sheriffassertsthata m ore reasonable

hourly rate forM s.Duncan in thiscaseis$350,and areasonablehourly rateforparalegalCoutee
in thiscase is$100.ld The Sheriffargues thatM s.Capitini'stasksin thiscase were tasksthat
could have been com pleted by a paralegaland thatM s.Capitinihasvery little legalexperience.Id.

atpp.13-14.AccordingtotheSheriff,amorereasonablehourlyrateforM s.Capitiniis$175,and
dçthis isa generoushourly rate considering this wasprobably herfirstassignm entas a licensed

attorney,and she wasclearly learning.''f#.atp.14.

       TheSheriffhasfiledtheDeclarationofValentinRodriguez,Esq.(DE 92-5)tosupporthis.
position.M r.Rodriguez opines that the appropriate hourly rate for M s.Duncan is $350,the
appropriate hourly rate forM s.Capitiniis $175,and the appropriate hourly rate forparalegal

Couteeis$100perhour.f#.at!24.
       In reply,Plaintiffs argue thata 2015 setllem entletterdoes notacm ally establish thatM s.

Dtmcan'smarketrateas$250perùour.(DE 98,p.17q.AccordingtoPlaintiffs,Eo uncan'srelative

                                              15
experienceandexpertisein education 1aw and the lead role sheassumed in thiscaseshould,atthe

very least,suggest an hourly rate analogous to attorney N eelakanta.''Id.Plaintiffs also contend

that$175perhourisanunreasonably 1ow marketrateforM s.Capitiniand thatsheisentitled toa
rate ofatleast$225perhoureven asatsrst-yearlawyer.Id

       The Courtwillconsider each LegalA id Society attorney in turn.

           M s.Duncan

       M s.Duncan isthe supervising attorney oftheEducation Advocacy ProjectoftheLegal
AidSocietyofPalm BeachCounty,lnc.(DE 87-2,p.11.Shehasbeenpracticing1aw for15years
and hasw orked forthe LegalA id Society form ore than 14 years.f#.atp.2.H erpractice focuses

onchildren'srightslaw,includingjuveniledelinquencyanddependency,aswellaseducationlaw.
fJ.M s.D uncan is a regular speaker at legal events regarding children's law and education.Id.

U pon caref'ul consideration of a11ofthe relevantfilings,based on the Court's own independent

experience,and based on M s.D uncan's relevantexpertise,the Courtfindsthatan hourly rate of

$400 isreasonableforM s.Dtmcan in thiscase.
           M s.Capitini

     'M s.CapitiniisastaffatlorneyfortheLegalAidSociety.(DE 87-2,p.3).Shewasadmitted
to the FloridaB arin 2018.16l Upon carefulconsideration ofa11oftherelevantfilingsand based On

the Court'sown independentexperience,th: Courtfindsthatan hourly rate of$200isreasonable

forM s.Capitiniin this case.

           M s.C outee

       Tatum Coutee is a paralegalatthe LegalAid Socie'
                                                      ty.(DE 87-2,p.4!.She holds a
bachelor's degree in English and hàs over 15 years of experience as a paralegal,w ith a focus in

family,juvenileand educationcases.Id Uponcaref'
                                              ulconsideration ofal1oftherelevantfilings

                                               16
and basedon theCourt'sown independentexperience,the Courtfndsthatan hourly rateof$150
isreasonable forparalegalCoutee in thiscase.

                              5.    N um ber ofH ours R easonablv Expended

       The Sheriff has review ed every tim e entry from each of Plaintiffs' attorneys and

paralegals,specificallystatedhisobjections,andexplainedhisobjections.(DE 92,Ex.G-Qq.He
arguesthatmanyofthehourssoughtareexcessive,redundant,and/orulmecessary.(DE 92,p.21j.
M ore specifically,the Sheriff arguesthatm ultiple attorneys should nothave billed for attending

depositionsand meetingswithjuvenilesatthejailorforcompleting the sameprojectswithout
describing theirspecitic contributions.Id atpp.22-27.H e also contends thatthe attorneysbilled

excessivelyforemailexchangesandconferences.1d.atpp.27-28.AccordingtotheSheriftlmany
ofthetim eentriescontainvagueentriesand block billing.f#,atpp.28-29.He alsom aintainsthat

Plaintiffs calm otrecover for the tim e their attorneys billed com m unicating w ith potentialclients

beforethefirstretainerW aSSigned 0n OraboutJanuary 29,2018.Id.atpp.29-31.N ext,the Sheriff

asserts that Plaintiffs calm ot recover attorneys' fees for hours spent on clerical and secretarial

tasks.Id atpp.31-32.

       ln their Reply, Plaintiffs first argue that an across-the-board reduction,rather than an

hour-by-hourreview,isappropriateinacasesuchasthisone.(DE 98,p.5j.Theyhavecategorized
the Sheriffsspecific objectionsand provided responsesto each in Exhibits 1-3.1d atpp.5-6.
A ccording to Plaintiffs,pre-suit activities that are litigation-related are recoverable.1d. at p.6.

N ext,they arguethatthe'
                       y areentitledtoattorneys'feesforwork thatisreasqnable,necessary,and
non-duplicative,and thefactthatm ultiple attorneysw orked on thiscase doesnotm atteraslong as

they w ere notunreasonably doing the sam e w ork.f#.atp.7.Plaintiffs contend thatattendance by

multipleattorneysatthedepositionsand meetingswithjuvenileswasnecessary andthatitwas

                                                 17
necessaryandreasonableformultipleatlorneystocontributetothesameprojects.1d atpp.7-10.
They also argue thatthe intem alemailexchanges and conferencesrelated to litigation strategy,

experts,and discovery,or to discussions w ith other attorneys engaged in sim ilar litigation,and,

thus,the hotlrs billed for the em ails and conferences are reasonable and recoverable.1d at pp.

10-11.Plaintiffsrepeatedly em phasizethatthey have already cuttheirhours by 10% to accountfor

any deûciencies.Id atp.11.Finally,Plaintiffsassertthattheirattorneys'tim eentriesareneither

vaguenorexcessiveandthattheirattom eys'10% billingjudgmentsufticiently accountsforany
clericalor adm inistrative tasks.1d.atpp.11-12.

                      a.'R evisionsto A ttornevs'Fees Requested bv Plaintiffs

       In the exhibits to Plaintiffs'Reply,Plaintiffshave m odified the attorneys' fees they are
                                                         .




seeking.TheyhavebothreducedsomeofthehourssoughtbasedonPlaintiffs'objectionsandalso
addedadditionaltimeforreviewingPlaintiffs'objections,draftingtheresponsestotheobjections,
drafting the Reply,and com m unicating w ith co-cotm sel.Thus,the H um an Rights D efense Center

isnow claiming594.15 attorney hoursand28.10paralegalhours(DE 98-1,.p.3),theLegalAid
Society ofPalm B each County is now claim ing 430.40 attorney hours and 29.80 paralegalhotlrs

(DE 98-2,p.3),andCohen M ilstein isnow claiming264.50 attorney hoursand 68.25paralegal
hotlrs(DE 98-3,p.3).
       b. The C ourt'sFindincsasto the N um ber ofH oursR easonablv Expended

       In orderto determ ine the reasonable ntlm berofhours expended by Plaintiffs'counsel,the

Courthascarefully reviewedtheparties'arguments,theSheriff'sobjectionsto thetime entries
(DES92-7,92-8,92-9,92-10,92-11,92-12,92-13,92-14,92-15,92-16,and92-171,andPlaintiffs'
responsestotheobjections(DES98-1,98-2,and98-3j.TheCout'
                                                      twilladdresseachofthegeneral
categoriesofobjectionsinturn.
                                               18
       First,itdoesappearthat,in theirannotated billing entriesattached to theirR eply,Plaintiffs

haveresolvedtheobjectionsto clericaltasks,block billing,and vague billing entries.Plaintiffs
havevoluntarily cuttheirtimeand/orhaveprovided f'urtherdetailfortheseentries.

       Second, the Sheriff is Sscorrect that tim e spent Clooking for and soliciting potential

plaintiffs'isnotcom pensable.Barnes,168 F.3d at436.In contrast,tim e spentbefore the form al
                                                      (
com m encem entoflitigation,on m atterssuch asattom ey-clientinterview sand investigation ofthe

case,iscompensable.''Floresv.fojtsTown VillasCondo.Ass'n,Inc.,No(.17-20368-C1V,2017
W L 7792712, at *3 (S.D. Fla. Sept. 1, 2017),report and l-ecommendation adopte4 No.
1:17-CV-20368-         , 2017 W L 7796111 (S.D. Fla. Sept. 26j 2017 (citing
Webbv.Bd ofEduc.,471U.S.234,250(1985).TheCotu'tnotesthatthereappearstobeamixof
com pensable and non-com pensable pre-litigation activities listed in the attorney billing entries.lt

is im possible to the Courtto discern into w hich category som e of the billing entries fall.For

example,onNovember11,2017,M r.Neelakantabilledforçsgelmailstoandfrom M D re:Potential
juvenileplaintiffsrepresented by PBC publicdefender'softsce.''gDE 98-1,p.9q.Similarly,on
December13,2017,hebilledforStgmqeetingwithpotentialplaintiffsatPBCjailre:juveniles.''1d.
atp.12.Theothera'
                ttolmeysin thecasesimilarly billed formeeting wiih prospectiveplaintiffs.
See,e.g.,DE 98-2,p.10.

       Third, while the Court will not reduce the hours billed solely on the basis

thatm ultiple tim ekeepersw ere involved,the m ultiple tim ekeepers are problem atic to the extent

they appeared to have perform ed duplicative or excessive w ork.See Tillm an v.Advanced Pub.

SJ.#@,Inc.,N(j.15-CV-81782,2018W L 5768570,at*7 (S.
                                                  D .Fla.Nov.2,2018),reportand
recommendationadopte4 No.15-81782-CIV,2018W L 6424899(S.D.Fla.Nov.21,2018).This
issue ofduplicative orexcessivehoursisthe m ostprolitscproblem in the billing records.See,e.g.,

                                                 19
DE 98-1,p.18;DE 98-1,p.23;DE 98-2,p.19;D E 98-2,p.25;D E 98-3,p.8;DE 98-3,p.25.

       Having considered each ofthe deficienciesin the billing recordsand Plaintiffs'voluntary

reduction of som e of the hours,the Courtstillfinds itnecessary to reduce the num ber ofhottrs

billed.EsW hen a districtcourtfindsthenum berofhoursclaim ed isunreasonably high,the courthas

two choices;itmay conductanholzr-by-houranalysisoritm ayreducetherequestedhourswith an

across-the-board cut.''Bivins,548F.3dat1350(citingforanger,10F.3dat783).Gtlr
                                                                           flrialcourts
need not, and indeed should not, becom e green-eyeshade accountants.The essential goal in

shifting fees(to eitherparty)isto doroughjustice,notto achieveauditingperfection.So trial
courtsm aytakeinto accounttheiroverallsensrofa suit,andm ayuseestimatesin calculating and

allocatinganattorney'stime.''Foxv.Vice,563U.S.826,838(2011)(citingHensley,461U.S.at
437).Hem,theCourtrejectsPlaintiffs'suggestionthatthebillablehoursbecutby 10%.TheCourt
alsomjectsDefendant'spositionthatPlaintiffs'billablehoursshouldbecutby 50%.Instead,the
Courtfndsitappropriateto reduce Plaintiffs'counsels'hourswith an across-the-board cutand

reduce the hoursby 20% .

                                    6. Calculation ofA ttornevs'FcesAw ard

       In the below chart,the Courthasreduced each ti> ekeeper'shoursby 20% 1. The Coul'thas

also reduced each hourly rate,asdiscussed above.

      Tim ekeeper                   H ourly R ate        H oursR ecoverable     R ecoverableFees

SabarishNeelakanta           $400                        414.4(20% of518)      $165,760.00      '
MasimbaM utamba .            $295                        11.4(20% of14.
                                                                      25)      $3,363.
                                                                                     00



1Foreachtimekeeper,theCourtisreducingtheEçrevisedhoursbasedonDefendants'objections''listedbyPlaintiffs
intheattachmentstotheirReplyEDES98-1,982,and98-31,TheCoul'tisalsoreducingby20% theadditionalhours
àpentreviewingtheSheriff'sobjections,draAingthereplybriet drahingtheresponsestotheobjections,and
comm unicatingwith co-counsel.ld

                                                    20
DanM arshall              $400                     9.52(20% of11.90)      $3,808.00'
KathyV oses               $150                     19.22(20% of24.10)     $2,892.00
MelissaDuncan             $400                     316.76(20% of395.95)   $126,704.
                                                                                  00
DanielleCapitini          $200                     18(20% of22.50)        $3,600.00
Tatum Coutee              $150                     17.28(20% of21.60)     $2,592.00
TheodoreLeopold           $500                     20,2(20% 0625.
                                                                25)       $10,100.00
DianaMartin               $400                     126.8(20% of158.5)     $50,720.00
Adam Langino              $375                     38.4(20% of48)         $14,400.00
Tatum Whiddon             $150                     46.8(20% of58.50)      $7,020.00
T O TAL                                                                   $390,959,00



                                              B. Costs

        ln theirM otion,Plaintiffsseek costsintheamountof$39,296.78fortravelexpenses,filing

and service fees,legalresearch,depositions,printing,and expertwitnessfees.gDE 87,p.211.
                                                              5

Plaintiffs are seeking those costs under section 1988 and section 12205 of the A DA .f#.In their

Reply,Plaintiffs concede thattheir taxable costs in the amountof $8,668.77 are procedurally

time-barred.gDE 98sp.191.Theyarestillseekingnon-taxablecostsandlitigationexpbnsesinthe
amountof$28,198.44.Id.atp.21.
        Section 1988provides:Sûgijn any action orproceedingtoenfbrceaprovision ofgsection
19811...thecourt,initsdiscretion,mayallow theprevailingparty,otherthantheUrlitedStates,a
reasonableattonzey'sfeeaspartofthecosts.''42U.S.C.j 1988(b).M oreimportantly,42U.S.C.j
12205 çdpçrm its a prevailing party in an A DA action to recover its attorney's fees,costs, and

litigation expenses.''Kennedy v.Bonom Enterprises,Inc.,N o.18-CV -62175,2019 W L 1429513,

at*1-2(S.D.Fla.M ar.29,2019)9seealso42U.S.C.j12205.Specifically,j12205provides:

                                              21
       In any action oradm inistrativeproceeding com mencedpursuanttothischapter,the
       courtor agency,in its discretion,m ay allow the prevailing party,other than the
       U nited States,a reasonable attorney's fee,including litigation expenses,and costs,
       and the U nited States shall be liable for the foregoing the sam e as a private
       individual.

ltappearsbased on the tilingsthatthe partiesultim ately prim arily rely on the AD A statute in their

argum entsregarding costs.

       Here, Plaintiffs .entered into a settlem ent w ith D efendants. Thus, Plaintiffs are the

prevailing party.SeeAm.Disability Ass'
                                     n,Inc.v.Chmielarz,289 F.3d 1315,1321 (11th Cir.
2002).The Sheriff does notseem to dispute Plaintiffs entitlementto non-taxable costs and
litigation expensespursuantto section 12205,butratherhe disputesthe am ountofthose costs and

expenses.(DE 92,p.35j.Hedoesnotobjectto$133.31ofthecosts,however.1d.
           1. Costs for Video-R ecording.D eposition Exhibits.and D uplication C osts

       Plaintiffs are seeking $2,097.55 in deposition video-recording fees and $348.40 in

deposition exhibitsand duplication costs.(DE 98,p.1% .The Sheriffobjectsto thesecostsas
untimely because he believesthey fallwithin taxable costsunder 19 U.S.C.j 1920,and,as
explainedabove,thepartiesagreethatanytaxablecostsareprocedurallytime-barred.gDE 92,pp.
33-351.Plaintiffsarguethatthesecostsarenon-taxablebecausetheyare(çextras''thataregenerally
nottaxable.(DE 98,p.191.
       ûsl-flhe extra servicesprovided by thestenographerare recoverable asnon-taxablecosts
underthe SCA .''Brow nJordan Int'
                                l,Inc.v.Carm icle,N o.14-60629-CV ,2017 ,
                                                                        W L 5633312,at*8

(S.D.Fla.Aug.7,2017),reportand recommendation adopte4 N0.0:14-CV-60629,2017 WL
5632811(S.D.Fla.Aug.22,2017)(citingChov.Koam Med.Servs.P.C.,524F.Supp.2c1202,212
(E.D.
    N .Y.2007) (where plaintiff prevailed on federal statute that provided for recovery
ofnon-taxable costs,courtaw arded com bined taxable and non-taxable costs for.cotuier services,

                                                72
reproduction,telephone, facsimile,postage,deposition services,deposition/hearing transoripts,

anddatabaselegalservices);seealsoBvsAcquisitionCo.,LLC v.Brown,2015W L 12921971,at
*9 (S.D.Fla.Aug.5,2015)(courtawarded asnon-taxablecojts those expensesthatwere not
recoverable astaxable coststmderj 1920).In lightoftherelevantcase law,the Courtfindsit
appropriateto award Plaintiffsthe$348.40 incun'edby theircounselfol'deposition exhibitsand
outside duplioating asnon-taxable expenses.

          W ithregardtothe$2,097.55 indepositionvideo-recordingfees,therelevant1aw isGtgiln
orderforavideo depositiontobetaxableg,)theprevailingpartymustshow why itwasnecessary
to have both avideodeposition and a transcribed deposition foruse in the case.''Ow Buland v.

NCL (Bahamas) Ltd.,No. 17-24167-C1V,2019 W L 2254829,at *2 (S.D.Fla.Apr. 29,
2019),reportand recommendation adopte4 No.17-CV-24167-PCH,2019 W L 2254703 (S.D.
Fla.M ay 20,2019);seealso Georgev.Fla.Dep'tofcorrections,No.07-80019-CIV,2008W L
2571348,at*7(S.D.Fla.M ay23,2008)(citationomitted).Inthispadicularcase,wherePlaintiffs
initially claim ed both transcription fees and video deposition courtreporterfees as costs in their
'
M otion,Plaintiffs articulated no basis forclaim ing both setsoffees.Plaintiffs laterconceded that

they are no longerentitled to recover forthe transcript costs because theirrequestw asuntim ely.

    gDE 98,pp.18-19j.Inlightoftheforegoing,theCourtdoesfindthatthevideocourtreporterfees
are non-taxàble costs that Plaintiffs can recover.Therefore,the Courtw ill aw ard Plaintiffs the

$2,097.55 in deposition video-recording costs.N otranscription feesshallbeawarded.
                                       2. C osts for R esearch

          The Sheriffcontends thatthe $453.70 in research costs soughtby Cohen M ilstein are
non-com pensable and thatthere is no evidence thatthe legalresearch w as conducted in reference

to the ADA claim.(DE 92,p.362.Plaintiffs arguethatcomputerized legalresearch costs are
                                               23
recoverableandthattheyhyveprovidedspecificinvoices,asrequired.gDE 98,p.20j.çt-f'
                                                                               heCourt
has discretion to determ ine w hether the cost of online legalresearch should be

recoverable.''Rubensteinv.Fla.Bar,No.14-CV-20786,2015W L 1470633,at*7(S.D.Fla.M ar.
31,2015),reportand recommendation adopte4 No.14-C1V-20786,2015 W L 11216722 (S.D.
Fla.Apr.22,2015);Gof clubsWwly v.Hostaway Corp.,2012W L 2912709,*6 (S.D.Fla.July
16,2012).TheCourtfindsthat,inthiscase,Plaintiffshavenotprovidedsufficientexplanationfor
the necessity orreasonableness ofthe research and have failed to establish any lirlk betw een the

legalresearch and the A D A claim .Therefore,the Courtwilldeny the cost.

                                       3. Feesfor TravelA gent

       TheSheriffobjectstothe$50infeesforuseofatravelagenttsastotallyunnecessary and
utterlyunreasonabletopassontotheDefendant.''(DE 92,p.361.IntheirReply,Plaintiffsagreeto
excludethiscost.gDE 98,p.21q.Therefore,theCourtwillnotawardthe$50cost.
                              4. TravelTim e for A ttornev M artin

       TheSheriffobjectstoDianaM atin'srequestforreimbursementfor$14.28in costsshe
incurred fortravelto and from a statusconference on N ovem ber30th. gDE 92,p.36j.Accordingto

the Sheriff,no status conference took place on that date.Id It is clear to the Courtthat M s.

M artin'stravelexpensesw ere incurred traveling to theN ovem ber28,2018 statusconference.The
                                   t
Courtfindsthat$14.28 in costsshould beawarded toPlaintiff.

                       5. C ostofM eals Served atSettlem entConference

       The SheriffarguesthatCohen M ilstein cannotobtain reim bursem entfor$244.32 in costs
forproviding lunch atthe settlem entconferencebecause m ealsare notcom pensable and the costis

(Gcompletelyttnreasonable.''(DE 92,p.371.AccordingtoPlaintiffs,theydidnotrequestthatlunch
beprovided.f#.IntheirReply,Plaintiffsagreetoexcludethiscost.gDE 98,p.211.Therefore,the
                                               24
Coul'twillnotaward the $244.32 cost.
                                      6. ExpertW itness Fees

       Plaintiffsareseekingreim bursementfora$6,842.40 expertfeeforM r.LeanderParkerand

a$20,288.59expel'
                tfeeforDr.LouisKraus.(DE 92,p.37).AccordingtotheSheriff,thefeeshave
notbeen shown to berelated to the ADA cause ofaction and are tmreasonable.1d.The Sheriff

subm its that,to the extent the Courtdecides againsttotally excluding the fees,the ççexpertfees

should be divided by 7,as the cause ofaction under Title 11 ofthe A D A represents one ofthe 7

causesofacyion broughtby thePlaintiffs.''1d.atp.28.
       PlaintiffsarguethattheexpertwitnessfeesarefullyrecoverableundertheAmericanswith

DisabilitiesActand thatthey haveprovided invoicesforboth oftheirexperts.gDE 98,p.20q.
A ccording to Plaintiffs,$çD r.K raus provided invaluable testim ony and expertise on the im pactof

solitary confinem entpolicies and denialofspecialeducation servicesto disabled children,''w hile

W arden Leander Parker tsprovided insightinto operational and policy considerations w ithin the

Jailconcerning accom modationsthatcan orshould have been inplaced fordealingwith children

w ith disabilities.''Id. ln sum , Plaintiffs assertthat both experts provided testim ony lldirectly

applicableto the disabled children housed attheJailand how Defendants'policiesand practices

ran afoul of the ADA.''f#. atp.21.Furtherm ore,according to Plaintiffs,there is Gtno legal

authority supporting DefendantsEsicqclaim thattheexpertfeesshould beparsed ordividedby
seven representing each causeofaction.To the contrary,such parsing have (sic)been strictly
precluded.''Id

       $&A prevailing A D A plaintiffm ay recover expertfees as a litigation expense.''H ansen v.

Deercreek Plaza, LLC,420 F. Supp.2d 1346, 1353 (S.D. Fla. 2006) (citing fovell
Chandler,303F.3d 1039,1058(9th Cir.2002));seealsoSierrav.JRF,Inc.,No.16-62111-C1V,

                                                25
2017W L 1929961,at*2(S.D.Fla.Jan.9,2017).CtA coul'tmayreduceanexpert'sfee,however,
wherethe feeisexcessive.''A ccess 4 All,Inc.v.A tl.H otelCondo.Ass'
                                                                  n,Inc., N o.04-61740-CIV ,

2006W L 8431482,at*7 (S.D.Fla.Apr.27,2006)(citingAccessfortheDisable4 Inc.,v.CSM
Props.P'shè.,2005 W L 1528662,*2 (M .D.Fla.June25,2005)).Here,the Courtfindsthat
Plaintiffs have established thatthe two expertw itnesses w ere relevantto Plaintiffs'AD A d aim .

The Cotu'talso agreesw ith Plaintiffsthatthe Sheriffhascited no authority to supporthisassertion

thatthe expertw itness feesshould be divided by seven.

       TheCourthasalsoreviewedthecostsincurredbyPlaintiffsforLeanderParker.(DE 87-3,
p.126).M r.Parkerbilled atarateof$137.50andbilledatotalof29.8hoursfortasksincluding
reviewing documents,taking ajailtour,participating in interviews,attending deposition,and
participatinj in conference calls.1d.He also charged forhistravel.1d.atpp.126,154-165.The
Courtfindsthatthe $6,842.40 in expertfeesincurred by PlaintiffsforM r.LeanderParkerto be
reasonable.

       Dr.Louis Kraus charged $15,000 ($5,000 perday forthree days)forthree fu11days
assistingwiththeconsentdecreeandconducting interviewsinFlorida.(DE 87-3,pp.136,1391.
W hen hebilled on an hourly basis,Dr.Krausbilled atarateof$400.1d.atp.139.Hebilled 8.75
hours fordocum entreview,phone consultations,and documentpreparation.1d.Dr.Kraus also

chargedforhistraveltoFlorida.(DE 87-3,pp.136,1392.TheCourtfindsthatthe$20,288.59in
expertfeesincurred by PlaintiffsforD r.K rausto bereasonable.

                                        TotalAw ard ofC osts

       TheCourtwillaward Plaintiffsthefollowing costs:$133.31in tm-objectedto expenses,
$348.40 fordeposition exhibitsand outside duplicating,$2,097.55 in deposition video-recording

fees,$14.28 in costsforattorney M artin'stravel,$6,842.40 in expertfeesforLeanderParker,and

                                               26
the $20,288.59in expertfeesforDr.Kraus.Thetotalcostsaw ard is$29,724.53.

                                    C. Post-iudem entInterest

       Plaintiffsare statutorily entitledtopost-judgmentinterestpursuantto 28 U.S.C.j 1961,
Glwhichprovidesforintereston anymoneyjudgmentrecovered in districtcotu'tin acivilcase.''
G reatLakes lns.SE v.Aarvik,N o.18-CVL60705,2019 W L 2245332,at*5 (S.
                                                                  . D.Fla.Mar.
2019),reportand recommendation adopte4 No.18-CV-60705,2019 WL 2245146 (S.D.Fla.
M ar.29,2019).TheSupremeCourtandtheEleventh Circuithaveexplained,'Clwlhen adistrict
courttaxescostsagainsta losing jarty,the award ofcostsbears interestfrom the date ofthe
originaljudgment.''BanW tlanticv.BlytheEastmanPaineWebber,Inc.,12F.3d1045,1052 (11th
Cir.1994)(citing GeorgiaAss'
                           n ofRetarded Citizensv.McDaniel,855F.2d 794,799 (11th Cir.
1988)).Pursuanttosection 1961(a),courtsdeterminethepost-judgmentinterestbylookingtothe
Stw eekly average l-yearconstantm aturity Treasury yield,aspublished by the Board ofG overnors

oftheFederalReserveSystem,forthecalendarweek precedingl)thedateofthejudgment.''28
U.S.C.j1961(a);seealsoBanW tlantic,12F.3dat1052;US.S.E.C.v.Carrillo,325F.3d 1268,
1271 (11th Cir.2003).Plaintiffs shall,therefore,be awardedpost-judgmentinterestwhen the
Courtentersajuctgmentonattorneys'feesandcosts.
                              D . Further Briefina on A pportionm ent

       TheSchoolBoard hasrequested thatitbepermittedto addressthe issue ofapportionm ent

between the Sheriff and the SchoolBoard after the Courtnlled on the reasonableness of the

attolmeys'feesandcosts.(DE 93,pp.1-2).TheCourtwillprovidePlaintiffs,theSheriff,andthe
SchoolBoard theopportunity to conferon theapportionmentissueand then fileajointnotice
statingeachparty'sposition.ThejointnoticeshallbefiledOnorbefpreOctober24,2019.


                                             27
                                     IV .      C O N CLU SIO N

       This is a case where a11parties w ere represented by excellent,ethical,and professional

counsel.The Courtappreciates the efforts and hard w ork of all counsel in this im portant case.

Plaintiffs'M otion sought$606,526.00in attorneys'fees,alongwith $39,296.78incosts,foratotal

amountsoughtof$645,822.78.(DE 87,p.7).The SheriffsResponse,which wasjoined and
adopted by theSchoolBoard,assertsthatPlaintiffsshould be awarded $260,690.50 in attorneys'

feesand$131.33 incosts,foratotalamotmtof$260,821.83.(DE 92,p.39j.Then,inPlaintiffs'
Reply,Plaintiffsincreased the award.
                                   soughtto $631,736.25 in attorneys'feesand $30,644.39 in

costs,foratotalof$662,380.64.TheCoul'tdisagreeswith both parties'positions.Plaintiffsseek
too m uch,and the Sheriffsuggeststoo little.

       A fter very carefully considering the parties'papers,the applicable law ,the Court's ow n

experience, and the entire docket in this case, the Court finds that Plaintiffs are entitled to

attorneys'feesin the amountof$390,959.00 and costs in the am ountof$29,724.53,fora total
awardof$420,683.53.ln reaching itsaward ofattom eys'feesand costsin thiscase,theCourthas
endeavored to be fair to a1l parties and their cotm sel in determ ining a reasonable aw ard of

attorneys'fees and costs.

       In lightofthe foregoing,the CourtO RD ERS as follow s:

       1. Plaintiffs'VerifiedM otion forAttorneys'Feesand Costs(DE 87)isGRANTED IN
           PA RT A N D D ENIED IN PA RT .

           Plaintiffs,H .C.,a m inor,but and through his parent and naturalguardian,Jelm y C .;

           M .F.,a m inor,by and through his parentand naturalguardian,A sisa Rolle;and T.M .,

           by and through his parent and nattlralguardian,Jessica Joiner shallbe aw arded their

           attorneys'feesin theamountof$390,959.00 andcostsintheam ountof$29,724.53,for

                                                28
        atotalaward of$420,683.53,againstDefendantRick Bradshaw,Palm Beach County
        Sheriffand D efendantSchoolBoard ofPalm Beach County.

     3. The parties shallfile a JointN otice on or before October 24,2019,stating their

        positions on apportionm ent of the attorneys' fees and costs between the two

        D efendants.

     4. Thereafter,theCourtwillenterajudgmentastoattorneys'feesandcosts.
     DO NE and O RD ER ED in Cham bersatW estPalm Beach,Palm Beach Cotm ty,Florida,

this10 ayofOctober,2019.

                                              W ILLIA M M A T EW M AN
                                              U nited StatesM agistrate Judge




                                         29
